       Case 1:20-cv-11933-DPW Document 106-1 Filed 07/14/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                            CIVIL ACTION NO. 1:20-11933-DPW


 BRANDON ALVES et al.

                           Plaintiffs.
 v.

 DONNA M. MCNAMARA, et al.
                Defendants.



       DEFENDANT GREGORY LONG’S FIRST SET OF REQUESTS FOR THE
         PRODUCTION OF DOCUMENTS PROPOUNDED TO PLAINTIFFS

        Pursuant to Fed. R. Civ. P. 26 and 34, Defendant William B. Evans (“Commissioner
Evans”) hereby requests that Plaintiffs Alejandro Pirez, Ryan Walker, Sara Harold, (“individual
Plaintiffs”) Commonwealth Second Amendment, Inc. and Second Amendment Foundation, Inc.
(“Organizational Plaintiffs”) (collectively “you,” “your,” or “Plaintiffs”) as well as any other
member of the Organizational Plaintiff’s groups who could be added as Plaintiff in the future,
produce for inspection and/or copying all documents and things described in these document
requests within thirty (30) days at the offices of the City of Boston Law Department, Room 615,
City Hall, Boston, Massachusetts 02201; or at such other time and place as may be mutually agreed
upon by counsel.

       The Plaintiffs are reminded that Fed. R. Civ. P. 26(e) requires them to file supplemental
responses promptly upon receipt of information rendering any responses previously filed
inaccurate or incomplete.

REQUEST NO. 1: All non-privileged documents concerning any allegations in Plaintiffs’
Second Amended Complaint.

REQUEST NO. 2: All photographs, videotapes, drawings, sketches, diagrams, or similar
documents concerning any allegations in Plaintiffs’ Second Amended Complaint.

REQUEST NO 3: All e-mails, text messages, social media posts or messages, or other electronic
communications concerning any allegations in Plaintiffs’ Second Amended Complaint.

REQUEST NO. 4: All reports concerning any allegations in Plaintiffs’ Second Amended
Complaint.

REQUEST NO. 5: All documents concerning any communications that relate in any way to any
allegations in Plaintiffs’ Second Amended Complaint.
       Case 1:20-cv-11933-DPW Document 106-1 Filed 07/14/21 Page 2 of 4




REQUEST NO. 6: All e-mails, text messages, social media posts or messages, or other electronic
communications concerning any communications that relate in any way to any allegations in
Plaintiffs’ Second Amended Complaint.

REQUEST NO. 7: Copies of all websites, message boards, applications that reflect
communications concerning the issuance of firearms licenses by the Boston Police Department
from January 1, 2020 to present.

REQUEST NO. 8: All documents concerning any communications, contact, or other interaction
between any Plaintiff(s), including members of the organizational plaintiffs, and the Boston Police
Department (or any of its officers, employees, or anyone else affiliated in any way with the Boston
Police Department).

REQUEST NO. 9: All documents concerning any statements (oral or written) alleged in
Plaintiffs’ Second Amended Complaint to have been made by the Boston Police Department (or
any of its officers, employees, or anyone else affiliated in any way with the Boston Police
Department).

REQUEST NO. 10: All e-mails, text messages, social media posts or messages, or other
electronic communications concerning any non-privileged communications that relate in any way
to the instant lawsuit.

REQUEST NO. 11: All documents concerning any individual’s application to the Boston Police
Department for issuance or renewal of a license to carry firearms or FID card, regardless of
whether the application was approved or denied.

REQUEST NO. 12: All documents concerning any license to carry firearms or FID card issued
by the Boston Police Department to any individual Plaintiff.

REQUEST NO. 13: All documents from the Organizational Plaintiffs concerning any firearms
licensing policies, procedures, customs, or practices of the Boston Police Department.

REQUEST NO. 14: All documents from the Organizational Plaintiffs concerning advice,
instruction, guidance, or education provided to its members for purposes of applying for a license
to carry firearms or FID card to be issued by the Boston Police Department.

REQUEST NO. 15: All non-privileged documents or communications from the Organizational
Plaintiffs concerning the instant lawsuit. This request includes but is not limited to such documents
or communications distributed by the Organizational Plaintiffs to its members, to other Plaintiffs,
or to the public and social media postings.

REQUEST NO. 16: All documents regarding individual Plaintiffs’ membership or any other
association with the Organizational Plaintiffs. This request includes but is not limited to contents
of any individual Plaintiffs’ membership files and any communications between the
Organizational Plaintiffs and individual Plaintiffs.
        Case 1:20-cv-11933-DPW Document 106-1 Filed 07/14/21 Page 3 of 4




REQUEST NO. 17: All documents concerning any injuries or damages that any Plaintiff(s) allege
to have sustained as a result of facts or occurrences described in Plaintiffs’ Second Amended
Complaint.

REQUEST NO. 18: All documents concerning bills, expenses, or any other costs that any
Plaintiff(s) allege to have incurred as a result of facts or occurrences described in Plaintiffs’ Second
Amended Complaint.

REQUEST NO. 19: All documents concerning any restraint of any Plaintiff(s)’ activities
allegedly arising from any facts or occurrences described in Plaintiffs’ Second Amended
Complaint.

REQUEST NO. 20: All documents that support any of Plaintiffs’ claims against Commissioner
Long.

REQUEST NO. 21: All documents concerning any damages Plaintiffs claim are due from any
Defendant.

REQUEST NO. 22: All documents Plaintiffs intend to introduce at any hearing or trial of this
matter.

REQUEST NO. 23: All documents referred to or used to prepare Plaintiffs’ answers to any of
Defendants’ interrogatories, including any documents identified in answer to any of Defendants’
interrogatories.

REQUEST NO. 24: All reports of each person whom Plaintiffs expect to call as an expert witness
at a trial of this matter.

REQUEST NO. 25: All documents concerning any non-privileged communications that relate in
any way to the instant lawsuit.
       Case 1:20-cv-11933-DPW Document 106-1 Filed 07/14/21 Page 4 of 4




Dated: May 7, 2021                          Respectfully submitted:
                                            DEFENDANT GREGORY LONG

                                            By his attorney:
                                            Eugene L. O’Flaherty,
                                            Corporation Counsel


                                              /s/ John Fahey
                                            John Fahey (BBO#703399)
                                            Assistant Corporation Counsel
                                            Nieve Anjomi (BBO#651212)
                                            Senior Assistant Corporation Counsel
                                            City of Boston Law Department
                                            City Hall, Room 615
                                            Boston, MA 02201
                                            (617) 635-4017
                                            John.fahey@boston.gov


                                CERTIFICATE OF SERVICE

      I, John Fahey, hereby certify that on May 7, 2021, a true and correct copy of this
document was sent to Plaintiffs’ counsel via email at david@djensenpllc.com and
jason@lawguida.com.

                                              /s/ John Fahey
                                            John Fahey
